Exhibit 10.1
 
FIFTH AMENDMENT dated as of October 17, 2013 (this “Amendment”), executed in
connection with the LOAN AND SECURITY AGREEMENT, dated as of September 17, 2012
(as such Agreement has been and may hereafter be amended, supplemented or
restated from time to time, the “Loan Agreement”), by and among INTERCLOUD
SYSTEMS, INC. f/k/a GENESIS GROUP HOLDINGS, INC., a Delaware corporation (the
“Borrower”), RIVES-MONTEIRO LEASING, LLC, an Alabama limited liability company,
TROPICAL COMMUNICATIONS, INC., a Florida corporation, ADEXCOMM CORPORATION, a
Florida corporation, ENVIRONMENTAL REMEDIATION AND FINANCIAL SERVICES, LLC, a
New Jersey limited liability company, AW SOLUTIONS, INC., a Florida corporation,
and each other Person that is now, or from time to time hereafter may become, a
party thereto as a guarantor (collectively, the “Guarantors,” and each a
“Guarantor”), MIDMARKET CAPITAL PARTNERS, LLC, a Delaware limited liability
company (“MMCP”), in its capacity as agent for the Lenders, as hereinafter
defined (in such capacity, the “Agent”), and each of the financial institutions
which is now or which hereafter becomes a party thereto as a lender (each
individually a “Lender”, and collectively, the “Lenders”).  Terms which are
capitalized in this Amendment and not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement.
 
WHEREAS, Borrower has requested and Lenders have agreed to certain modifications
to the terms and provisions of the Loan Agreement, in each case on the terms and
subject to the conditions contained in this Amendment, as more particularly
described in this Amendment;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by each party hereto, and intending to be legally bound,
the Borrower, the Guarantors, the Agent and the Lenders hereby agree as follows:
 
Section One.  Amendment.  Subject to the satisfaction of the conditions
precedent contained in Section Three hereof, the Loan Agreement is hereby
amended effective as of the date of this Amendment as follows:
 
(a)           Section 1.1.  Definition of “Maturity Date”.  Section 1.1 of the
Loan Agreement is amended by deleting the definition of “Maturity Date” in its
entirety and by substituting the following in lieu thereof:
 
“Maturity Date” means September 17, 2017; provided, however, if Borrower fails
to raise by the Term Decrease Date at least $5,000,000 in gross proceeds in
connection with the Offering, the Maturity Date shall automatically mean, and
become, June 17, 2014; provided, further, that if Borrower raises by the Term
Decrease Date at least $5,000,000 but less than $20,000,000 in gross proceeds in
connection with the Offering, the Maturity Date shall automatically mean, and
become, December 30, 2014.
 
 
 

--------------------------------------------------------------------------------

 
 
Section Two.  Representations and Warranties.  To induce the Agent and the
Lenders to execute this Amendment, Borrower and each Guarantor warrant and
represent as follows:
 
(a)           all of the representations and warranties contained in the Loan
Agreement and each other Loan Document are correct on and as of the date hereof
as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date, with the
exception of any representation or warranty in respect of the non-existence of
any Event of Default, to the extent any such Event of Default was waived
pursuant to the Second Amendment;
 
(b)            the execution, delivery and performance of this Amendment by
Borrower and each Guarantor is within their respective limited liability company
or corporate, as applicable, powers, has been duly authorized by all necessary
limited liability company or corporate, as applicable, action on their part, and
Borrower and each Guarantor have received all necessary amendments and approvals
(if any shall be required) for the execution and delivery of this Amendment;
 
(c)           upon its execution, this Amendment shall constitute the legal,
valid and binding obligation of Borrower and each Guarantor, enforceable against
each of them in accordance with its terms; and
 
(d)           immediately after giving effect to this Amendment, Borrower and
Guarantors are not in default under any indenture, mortgage, deed of trust, or
other material agreement or material instrument to which any of them are a party
or by which any of them may be bound.  Neither the execution and delivery of
this Amendment, nor the consummation of the transactions herein contemplated,
nor compliance with the provisions hereof, in each case by Borrower and each
Guarantor will (i) require any authorization, amendment or approval by, or
registration, declaration or filing with, or notice to, any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any third party, except such authorization, amendment, approval,
registration, declaration, filing or notice as has been obtained, accomplished
or given prior to the date hereof; (ii) violate any provision of any law, rule
or regulation (including Regulation X of the Board of Governors of the Federal
Reserve System) or of any order, writ, injunction or decree presently in effect
having applicability to the Borrower or any Guarantor or of the Borrower’s or
any Guarantors’ formation or governing documents; (iii) result in a breach of or
constitute a default under any indenture or loan or Loan Agreement or any other
material agreement, lease or instrument to which the Borrower or any Guarantor
is a party or by which the Borrower, any Guarantor or any of their respective
properties may be bound or affected; or (iv) result in, or require, the creation
or imposition of any lien upon or with respect to any of the properties now
owned or hereafter acquired by the Borrower or any Guarantor, other than liens
and security interests in favor of the Agent which secure the Obligations.
 
Section Three.  Conditions Precedent to Amendment.  This Amendment shall become
effective upon the satisfaction of all of the following conditions precedent:
 
(a)           Agent shall have received this Amendment, duly executed by the
Borrower, each Guarantor and each other party hereto, as well as all other
agreements, notes, certificates, orders, authorizations, financing statements,
mortgages and other documents which Agent may reasonably request;
 
(b)           After giving effect to the transactions contemplated by this
Amendment, as of the date hereof, no Event of Default or Default shall have
occurred and be continuing; and
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with this Amendment and the
transactions contemplated hereby shall be reasonably satisfactory in form and
substance to the Agent and its counsel.
 
Section Four.  Release.  Borrower and each Guarantor acknowledge and agree that
they have no claims, suits or causes of action against Agent or any Lender and
hereby remise, release and forever discharge Agent and each Lender, their
officers, directors, members, shareholders, employees, agents, successors and
assigns, and any of them, from any claims, suits or causes of action whatsoever,
in law or at equity, which Borrower or any Guarantor has or may have arising
from any act, omission or otherwise, at any time immediately prior to the
effectiveness of this Amendment.
 
Section Five.  General Provisions.
 
(a)           The Loan Agreement and all of the other Loan Documents are
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with their respective terms as so amended.  The Borrower and each
Guarantor, as applicable, hereby confirm their existing pledge, assignment and
grant to the Agent, for the ratable benefit of the Lenders, of a perfected lien
on and security interest in the Collateral, as security for the payment and
performance of all present and future Obligations.  Borrower and each Guarantor
hereby confirm that all security interests at any time granted by each of them
to the Agent for the ratable benefit of the Lenders in any and all of Borrower’s
and each Guarantor’s property and assets, including  the Collateral, continue in
full force and effect and secure and shall continue to secure the Obligations so
long as any such Obligations remain outstanding and that all Collateral subject
thereto remains free and clear of any liens or encumbrances other than (i) those
in favor of the Agent provided for under the Loan Agreement and the other Loan
Documents, and (ii) other Permitted Encumbrances.
 
(b)          All references to the Loan Agreement in the other Loan Documents
shall mean the Loan Agreement as heretofore and as hereafter amended,
supplemented and modified from time to time.
 
(c)          The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Lenders under the
Loan Agreement or any of the other Loan Documents, nor constitute a waiver of
any provision of the Loan Agreement or any of the other Loan Documents.
 
(d)          This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.
 
(e)          This Amendment shall be governed by and construed in accordance
with the substantive laws of the State of New York.
 
(f)           This Amendment shall be binding upon and inure to the benefit of
the Borrower, each Guarantor, Agent and the Lenders and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
agreement of Agent.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.
 
(h)           Borrower and each Guarantor hereby confirm and agree, and
represent and warrant, that all Obligations (whether representing outstanding
principal, accrued and unpaid interest, accrued and unpaid fees or any other
Obligations of any kind or nature) currently owing by Borrower under the Loan
Agreement and the other Loan Documents, as reflected in the books and records of
Agent as of the date hereof, are unconditionally owing from and payable by
Borrower to Lenders and that Borrower is indebted to Lenders with respect
thereto, all without any set-off, deduction, counterclaim or defense.
 
(i)             This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by email or facsimile shall be as effective as delivery of a manually
executed counterpart thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower, each Guarantor, Agent and the Lenders have
signed below to indicate their agreement with the foregoing and their intent to
be bound thereby.
 
AGENT:
MIDMARKET CAPITAL PARTNERS, LLC
       
By:
/s/ Joesph Haverkamp                                           
 
Name:
Title:
Joseph Haverkamp
Managing Director
     
LENDERS:
GREAT AMERICAN LIFE INSURANCE COMPANY
       
By:
/s/ Mark. F. Muething                                           
 
Name:
Title:
Mark. F. Muething
Executive Vice President
 
Commitment Percentage:  70%
       
GREAT AMERICAN INSURANCE COMPANY
       
By:
/s/ Stephen C. Beraha                                           
 
Name:
Title:
Stephen C. Beraha
Assistant Vice President
  Commitment Percentage:  30%      
BORROWER:
INTERCLOUD SYSTEMS, INC.
       
By:
/s/ Lawrence M. Sands
 
Name:
Title:
Lawrence M. Sands
Senior Vice President
     
GUARANTORS:
RIVES-MONTEIRO LEASING, LLC
       
By:
/s/ Lawrence M. Sands                                           
 
Name:
Title:
Lawrence M. Sands
Vice President
       
TROPICAL COMMUNICATIONS, INC.
       
By:
/s/ Lawrence M. Sands                                           
 
Name:
Title:
Lawrence M. Sands
Vice President

 
[Fifth Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 

 
ADEX CORPORATION
       
By:
/s/ Lawrence M. Sands                                                      
 
Name:
Title:
Lawrence M. Sands
Vice President
       
T N S, INC.
       
By:
/s/ Lawrence M. Sands                                                      
 
Name:
Title:
Lawrence M. Sands
Vice President
       
ADEXCOMM CORPORATION
       
By:
/s/ Lawrence M. Sands                                                      
 
Name:
Title:
Lawrence M. Sands
Vice President
       
ENVIRONMENTAL REMEDIATION AND
FINANCIAL SERVICES, LLC
       
By:
/s/ Lawrence M. Sands                                                      
 
Name:
Title:
Lawrence M. Sands
Vice President
 
 
AW SOLUTIONS, INC.
       
By:
/s/ Lawrence M. Sands                                                      
 
Name:
Title:
Lawrence M. Sands
Vice President

 
[Fifth Amendment]
 
 

--------------------------------------------------------------------------------